Exhibit 10.4

 

PROMISSORY NOTE

 

 

 

 

 

 

 

 

Borrower:

    

TOROTEL PRODUCTS, INC.

 

 

    

 

 

 

520 N Rogers Road

 

 

 

 

 

 

Olathe, KS 660621276

 

 

 

 

 

 

 

 

 

 

 

Lender:

 

Commerce Bank, N.A.

 

 

 

 

 

 

Lenexa Banking Center

 

 

 

 

 

 

8700 Monrovia, Ste 206

 

 

 

 

 

 

Lenexa, KS 66215

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Amount:   $850,000.00

    

 

Date of Note:  October 20, 2017

 

 

 

 

PROMISE TO PAY. TOROTEL PRODUCTS, INC. (“Borrower”) promises to pay to Commerce
Bank, N.A. (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Eight Hundred Fifty Thousand & 00/100 Dollars
($850,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on October 20, 2018. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning November 30, 2017, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the per annum rate from time
to time announced by Lender at its main office as the “Prime Rate”, or as the
case may be, the base, reference or other rate then in use for commercial loan
reference purposes, not necessarily the lowest or even favored rate, which
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto (the “Index”). The Index is not necessarily
the lowest rate charged by Lender on its loans and is set by Lender in its sole
discretion. If the Index becomes unavailable during the term of this loan,
Lender may designate a substitute index after notifying Borrower.  Lender will
tell Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day. Rates of interest tied to the
Index shall change with and be effective on the date of each change in the
Index. Notwithstanding the foregoing, at no time shall the index applicable to
this Note be less than zero. The initial rate and the current Index described
above are based on the information available as of the date of preparation of
this note and is subject to change if there is any change in the Index between
the note preparation date and the Loan Date and Date of Note recited above.
Borrower understands that Lender may make loans based on other rates as well.
Interest on the unpaid principal balance of this Note will be calculated as
described in the “INTEREST CALCULATION METHOD” paragraph using a rate equal to
the Index. NOTICE: Under no circumstances will the interest rate on this Note be
less than 4.000% per annum or more than the maximum rate allowed by applicable
law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest. 
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further



--------------------------------------------------------------------------------

 



amount owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Commerce Bank, N.A.; Lenexa Banking Center; 8700
Monrovia, Ste 206; Lenexa, KS 66215.

 

LATE CHARGE.  If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $250.00,
whichever is less.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin (“Default Rate Margin”).  The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default.  However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else who is not
Lender’s salaried employee to help collect this Note if Borrower does not pay.
Borrower will be liable for all reasonable costs incurred in the collection of
this



--------------------------------------------------------------------------------

 



Note, including but not limited to, court costs, attorneys’ fees and collection
agency fees, except that such costs of collection shall not include recovery of
both attorneys’ fees and collection agency fees.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Kansas
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Kansas.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written notice of revocation of
such authority: Dale H. Sizemore, Jr, CEO and President of TOROTEL
PRODUCTS, INC.; and Heath Hancock, CFO and Assistant Secretary of TOROTEL
PRODUCTS, INC. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower’s accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

ELECTRONIC RECORDS.  The undersigned agrees that this document and all paper
records related to the transaction with which this document is a part and
whether or not the paper records were submitted in advance of, contemporaneously
with or subsequent to, the execution of this document may, at the option of the
Lender, be converted by any digital or electronic method or process to an
electronic record or substantially further converted or migrated to another
electronic record format or electronic storage medium. The undersigned further
agrees that upon conversion to an electronic record as authorized herein such
electronic record shall be the record of transaction and the electronic record
shall have the same legal force and effect as the paper documents from which it
was converted.  The undersigned waives any legal requirement that any documents
digitally or electronically converted be embodied, stored, or reproduced in a
tangible media. The undersigned further agrees that a printed or digitally
reproduced copy of the electronic record shall be given the same legal force and
effect as a signed writing.  In addition, the undersigned authorizes and agrees
to destruction of the paper documents by the Lender upon conversion of the paper
documents to a digital or electronic record.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, protest and notice of dishonor. Upon
any change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

 





--------------------------------------------------------------------------------

 



Borrower’s Initials

    

NO ORAL AGREEMENTS. This written agreement is the final expression of the
agreement between Lender and Borrower and may not be contradicted by evidence of
any prior oral agreement or of a contemporaneous oral agreement between Lender
and Borrower.

 

 

 

 

 

NONSTANDARD TERMS. The following space contains all nonstandard terms, including
all previous oral agreements, if any, between Lender and Borrower:

 

 

 

Lender’s Initials

 

 

 

 

 

 

 

By initialing the boxes to the left, Lender and Borrower affirm that no
unwritten oral agreement exists between them.

 

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

 

 

 

 

TOROTEL PRODUCTS, INC.

 

 

 

 

 

 

 

By:

 /S/

 

By:

 /S/

 

Dale H. Sizemore, Jr, CEO and President of TOROTEL PRODUCTS, INC.

 

 

Heath Hancock, CFO and Assistant Secretary of TOROTEL PRODUCTS, INC.

 



--------------------------------------------------------------------------------